     Case 3:20-cv-00568 Document 20 Filed 08/13/21 Page 1 of 2 PageID #: 1848




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


SARAH DAWN COFFEY,

                                    Plaintiff,

v.                                                            CIVIL ACTION NO. 3:20-0568

KILOLO KIJAKAZI, ACTING
COMMISSIONER OF SOCIAL SECURITY,1

                                    Defendant.



                              MEMORANDUM OPINION AND ORDER

        This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings

of Fact and recommended that the Court deny Claimant’s request to reverse the Commissioner’s

decision (ECF No. 15), grant the Commissioner’s request to affirm her decision (ECF No. 18),

affirm the final decision of the Commissioner, and dismiss this action from the Court’s docket. No

objections to the Magistrate Judge’s findings and recommendation have been filed.

        Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Claimant’s request to reverse the Commissioner’s decision

(ECF No. 15), GRANTS the Commissioner’s request to affirm her decision (ECF No. 18),




1
 Kilolo Kijakazi is now the Acting Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (stating that action survives regardless of any change
in the person occupying the office of the Commissioner of Social Security).
   Case 3:20-cv-00568 Document 20 Filed 08/13/21 Page 2 of 2 PageID #: 1849




AFFIRMS the final decision of the Commissioner, and DISMISSES, this action from the Court’s

docket, consistent with the findings and recommendation.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:        August 13, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
